Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Starkey, J.), imposed May 20, 1991, upon his conviction of criminal sale of a controlled substance in the second degree, upon his plea of guilty, the sentence being an indeterminate term of twelve and one-half years to life imprisonment.
Ordered that the sentence is vacated, on the law, and the *664matter is remitted to the Supreme Court, Kings County, for further proceedings consistent herewith.
The sentence imposed by the Supreme Court would be legally permissible only in the event the defendant were found to be a second felony offender. Since the record does not indicate whether the procedures set forth in CPL 400.21 for determining the defendant’s status as a second felony offender were complied with, the sentence must be vacated and the matter remitted for resentencing in accordance with CPL 400.21 (see, People v Bressingham, 148 AD2d 463). Mangano, P. J., Bracken, Rosenblatt, O’Brien and Santucci, JJ., concur.